In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 16-1476
SHANE CRUTCHFIELD,
                                                 Petitioner-Appellant,
                                  v.

JEFF DENNISON,
                                                Respondent-Appellee.
                      ____________________

              Appeal from the United States District Court
                   for the Central District of Illinois.
               No. 12-C-2229 — Harold A. Baker, Judge.
                      ____________________

  ARGUED DECEMBER 7, 2017 — DECIDED DECEMBER 12, 2018
               ____________________

   Before BAUER, MANION, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. Shane Crutchfield was charged with
several Illinois drug crimes and faced enhanced penalties
based on his lengthy criminal record. The prosecutor offered
a plea deal that would have capped his sentence at 25 years,
explaining that Crutchfield would have to serve 85 percent
of that term under state law. Crutchfield’s attorney advised
him of the offer but did not correct the prosecutor’s mistake:
under Illinois good-time law, Crutchfield would have been
eligible for release after serving 50 percent of his sentence,
2                                                    No. 16-1476

not 85 percent. Crutchfield rejected the deal. A jury found
him guilty, and the judge imposed a 40-year sentence.
    After direct appeal and two rounds of postconviction
proceedings, Crutchfield filed for federal habeas review
under 28 U.S.C. § 2254 claiming that his trial attorney’s
flawed legal advice about the plea offer amounted to ineffec-
tive assistance in violation of his Sixth Amendment right to
counsel under the rule of Strickland v. Washington, 466 U.S.
668, 687–88 (1984). He says he would have taken the deal if
his attorney had correctly advised him about the good-time
law. But he did not raise this claim on direct appeal or in his
initial state postconviction proceeding. Instead, he belatedly
presented it in a successive postconviction petition. Apply-
ing Illinois rules of procedural default, the state courts
refused to hear the claim. The district judge denied § 2254
relief based on the unexcused procedural default.
     Crutchfield concedes the default but asks us to hold that
Illinois prisoners may use the Martinez–Trevino gateway to
obtain review of defaulted claims of ineffective assistance of
trial counsel. See Martinez v. Ryan, 566 U.S. 1 (2012); Trevino v.
Thaler, 569 U.S. 413, 429 (2013). We decline to do so. Illinois
does not impose the kind of restrictive procedural rules on
Strickland claims to warrant application of the Martinez–
Trevino exception. Because Crutchfield procedurally default-
ed his Strickland claim and has not shown cause to excuse
the default, we affirm the district court.
                         I. Background
   In 2005 officers searched Shane Crutchfield’s home in
Decatur, Illinois, recovering large quantities of cocaine and
marijuana along with digital scales, plastic baggies, and
cash. Crutchfield was arrested and charged in state court
No. 16-1476                                                  3

with various drug-trafficking crimes. Because he was a
repeat drug offender, Crutchfield faced mandatory mini-
mums and enhanced maximum penalties on several of the
counts against him. The prosecutor offered a plea deal
calling for a 25-year sentence, explaining that under state
law Crutchfield would be required to serve 85 percent of
that sentence. That meant 21.25 years behind bars.
     The prosecutor was mistaken about how much of the 25-
year sentence Crutchfield would have had to serve. With
certain inapplicable exceptions, the state’s good-time law
awards day-for-day credit for good behavior in prison.
730 ILL. COMP. STAT. 5/3-6-3(a)(2.1). Accordingly, with good
behavior an Illinois prisoner is entitled to release after
serving 50 percent of his sentence. At the time of Crutch-
field’s crimes, the list of exceptions to this general rule did
not include any of the drug charges lodged against him. 2005
Ill. Legis. Serv. P.A. 94-128 (H.B. 611) (amended 2007). Later
the Illinois legislature expanded the list of exceptions to
include one of the drug crimes Crutchfield was accused of
committing, but the amendment applied only to crimes
committed on or after August 13, 2007. 730 ILL. COMP. STAT.
5/3-6-3(a)(2)(v). So under the plea deal and assuming a clean
record in prison, Crutchfield would have completed his
sentence in 12.5 years, not 21.25 years.
    Crutchfield’s trial counsel advised him of the plea offer
but did not correct the prosecutor’s mistake. Operating
under the misunderstanding that he would have to serve
21.25 years if he accepted the deal, Crutchfield rejected it.
The case proceeded to trial and a jury found him guilty. His
counsel moved for a new trial, but the judge denied the
motion and imposed a sentence of 40 years. With day-for-
4                                                 No. 16-1476

day good-time credit, Crutchfield will spend 20 years in
prison.
    Crutchfield retained new counsel, and his new attorney
moved for reconsideration of the denial of the motion for a
new trial. The reconsideration motion raised a Strickland
claim alleging several deficiencies in trial counsel’s perfor-
mance, but it did not identify any error in plea negotiations.
The judge held an evidentiary hearing, and Crutchfield
testified about his attorney’s shortcomings but he did not
complain about counsel’s handling of the plea offer. The
judge denied the motion.
    Direct appeal followed. Crutchfield asserts that at this
point he told his appellate attorney that his trial counsel had
misinformed him about the amount of time he would spend
in prison under the plea offer. His appellate attorney did not
raise the claim on appeal, focusing instead on the alleged
errors identified in the posttrial motions as well as other
claims. The Illinois Appellate Court affirmed, and the Illinois
Supreme Court denied leave to appeal.
    While the direct appeal was still pending, Crutchfield
filed a pro se postconviction petition raising several claims
of ineffective assistance of trial and appellate counsel, none
relating to the plea offer. The trial court denied the motion,
but the appellate court reversed, concluding that certain of
Crutchfield’s claims of ineffective assistance of trial and
appellate counsel warranted further proceedings. On re-
mand counsel was appointed, and the new attorney filed an
addendum to the pro se petition raising additional claims.
Crutchfield asserts that he advised his postconviction attor-
ney that his trial counsel had misinformed him about how
long he would serve in prison under the plea deal. But
postconviction counsel did not raise the claim in the adden-
No. 16-1476                                                   5

dum. The trial court denied relief, the appellate court af-
firmed, and the Illinois Supreme Court denied leave to
appeal.
    In July 2012 Crutchfield filed a pro se motion for leave to
file a second postconviction petition. For the first time, he
alleged that his trial counsel misinformed him about the
amount of time he would have to spend in prison under the
plea offer. He cited the Supreme Court’s then-recent decision
in Lafler v. Cooper, 566 U.S. 156, 163 (2012), which explains
“how to apply Strickland’s prejudice test where ineffective
assistance results in a rejection of a plea offer and the de-
fendant is convicted at the ensuing trial.” He also attached
what purported to be a letter from his trial attorney ac-
knowledging that the prosecutor had offered a 25-year
sentence “and [the prosecutor] did state that [Crutchfield]
would not receive day for day credit and would have to
serve 85% of the sentence pursuant to statute,” and that
“Crutchfield rejected the offer.”
     The trial judge denied leave to file the successive post-
conviction petition, holding that Crutchfield had not shown
cause for failing to include this claim in his first postconvic-
tion petition or prejudice resulting from the default. The
Illinois Appellate Court affirmed for the same reasons, and
the Illinois Supreme Court denied review.
    Crutchfield then filed a pro se § 2254 petition in federal
court seeking habeas relief on several claims of constitution-
al error, including the defaulted Strickland claim for ineffec-
tive assistance of counsel in plea negotiations. The judge
denied relief on that claim based on the unexcused proce-
dural default, rejected the other claims on the merits, and
declined to issue a certificate of appealability. Crutchfield
appealed. We issued a certificate of appealability limited to
6                                                         No. 16-1476

the claim of ineffective assistance of counsel in plea negotia-
tions and recruited pro bono counsel for Crutchfield. 1
                           II. Discussion
   We begin with the rules of exhaustion and procedural
default in federal habeas review of state convictions. A
federal court will not hear a state prisoner’s habeas claim
unless the prisoner has first exhausted his state remedies by
presenting the claim to the state courts for one full round of
review. Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). “The
exhaustion requirement is designed to avoid the ‘unseemly’
result of a federal court ‘upset[ting] a state court conviction
without’ first according the state courts an ‘opportunity to …
correct a constitutional violation.’” Id. (quoting Rose v. Lundy,
455 U.S. 509, 518 (1982) (alteration and omission in original)).
    The rule of procedural default is an important corollary
to the exhaustion requirement: “[A] federal court may not
review federal claims that were procedurally defaulted in
state court—that is, claims that the state court denied based
on an adequate and independent state procedural rule.” Id.
A federal court may hear a defaulted claim if the prisoner
establishes “‘cause’ to excuse his failure to comply with the
state procedural rule and ‘actual prejudice resulting from the
alleged constitutional violation.’” 2 Id. at 2064–65 (quoting
Wainright v. Sykes, 433 U.S. 72, 84 (1977)). “Cause” is an


1Attorneys Christopher Michel, Jeffrey Harris, and Kirkland & Ellis LLP
accepted the pro bono assignment and have ably discharged their duties.
We thank them for their service to their client and the court.
2 A federal habeas court may also excuse a procedural default if the
prisoner makes a convincing showing of actual innocence. Coleman v.
Thompson, 501 U.S. 722, 749–50 (1991). Crutchfield does not make a claim
of actual innocence.
No. 16-1476                                                   7

objective factor external to the defense that impeded the
presentation of the claim to the state courts. Id. at 2065. A
factor is “external to the defense” only if it “cannot fairly be
attributed to” the prisoner. Coleman v. Thompson, 501 U.S.
722, 753 (1991) (quotation marks omitted).
    Crutchfield concedes that he procedurally defaulted his
claim that his trial counsel was ineffective in plea negotia-
tions. He argues that we should excuse the default because
he has shown cause for the default and actual prejudice from
the alleged Strickland–Lafler violation. We decide this issue
without deference to the district court. Johnson v. Foster,
786 F.3d 501, 504 (7th Cir. 2015).
A. The Coleman Rule and the Martinez–Trevino Exception
    Crutchfield argues that his postconviction counsel is to
blame for defaulting this claim in the initial state postconvic-
tion proceeding. Even if true, attorney error is not cause to
excuse a procedural default. Coleman, 501 U.S. at 753. Mis-
takes by counsel are imputed to the client under “well-
settled principles of agency law,” so attorney error is not a
factor external to the defense. Id. at 754.
    If, however, an error by counsel amounts to ineffective
assistance under the Sixth Amendment, then the error “is
imputed to the State and is therefore external to the prison-
er.” Davila, 137 S. Ct. at 2065 (internal quotation marks
omitted). In other words, the State bears the risk of attorney
error as a part of its constitutional duty to provide counsel.
Coleman, 501 U.S. at 754.
     “It follows, then, that in proceedings for which the
Constitution does not guarantee the assistance of counsel at
all, attorney error cannot provide cause to excuse a default.”
Davila, 137 S. Ct. at 2065. Because there is no Sixth Amend-
8                                                  No. 16-1476

ment right to counsel on collateral review, attorney error in
postconviction proceedings is not cause to excuse a proce-
dural default. Id. (citing Coleman, 501 U.S. at 755).
    In Martinez v. Ryan, the Supreme Court carved out a lim-
ited exception to the Coleman rule. Luis Martinez, an Arizona
prisoner, sought § 2254 review of a defaulted Strickland claim
for ineffective assistance of trial counsel. Under Arizona law
claims of ineffective assistance of trial counsel must be raised
in collateral-review proceedings, not on direct appeal. The
Court held where state law requires prisoners to raise Strick-
land claims on collateral review, a procedural default at that
stage will not preclude a federal court from hearing the
claim if “there was no counsel or counsel in that proceeding
was ineffective.” Martinez, 566 U.S. at 17. But the default is
not automatically excused. Under the Martinez exception, a
federal court may hear a defaulted Strickland claim if the
prisoner shows that the underlying claim is “substantial”
and that postconviction counsel’s failure to raise it amounted
to constitutionally ineffective assistance. The first require-
ment is not a high bar, however; to qualify as “substantial,”
the claim need only have “some merit.” Id. at 14.
    In Trevino v. Thaler, the Court extended the Martinez ex-
ception to § 2254 proceedings in states that do not forbid
prisoners from presenting Strickland claims on direct review
but “as a matter of procedural design and systemic opera-
tion, den[y] a meaningful opportunity to do so.” 569 U.S. at
429. Carlos Trevino was a Texas prisoner on death row for
murder. He sought federal habeas relief alleging that his trial
counsel provided ineffective assistance in the sentencing
phase of trial. The trial court had appointed new counsel on
direct appeal and again on collateral review, but neither
attorney raised this claim. That was a procedural default.
No. 16-1476                                                      9

Unlike Arizona, however, Texas does not expressly require
prisoners to reserve Strickland claims for collateral review, so
the Martinez gateway to federal review of the defaulted
claim was unavailable. The district court declined to hear the
claim and the Fifth Circuit affirmed.
    The Supreme Court reversed, holding that because Texas
procedural rules make it “all but impossible” to raise a
Strickland claim on direct appeal, the Martinez exception is
available to Texas prisoners seeking § 2254 review of de-
faulted claims of ineffective assistance of trial counsel. Id. at
427, 429. The Court explained that although Texas theoreti-
cally permits Strickland claims on direct appeal, the state’s
procedural system operates to prevent meaningful review at
that stage. Id. at 423–24. Strickland claims often require
development of a factual record, and while a Texas defend-
ant may move for a new trial in order to develop the needed
factual support, the applicable time limits make that vehicle
wholly inadequate. Id. at 424. Under Texas law a motion for
a new trial must be filed within 30 days of sentencing, and
the trial court must rule on that motion within 75 days of
sentencing. Id. (citing TEX. R. APP. PROC. 21.4, 21.8(a), (c)). But
the court reporter has 120 days after sentencing to prepare
the trial transcript, and this deadline may be extended. Id.
(citing TEX. R. APP. PROC. 35.2(b), 35.3(c)). In the words of the
Court of Criminal Appeals of Texas—the state’s highest
criminal tribunal—these procedural rules combine to make it
“virtually impossible” for appellate counsel to adequately
present a Strickland claim on direct review. Id. at 423 (quoting
Robinson v. State, 16 S.W.3d 808, 810–11 (Tex. Crim. App.
2000)).
   That was decisive for the Supreme Court. The Court ob-
served that these practical procedural impediments led the
10                                                  No. 16-1476

Texas courts to “strongly discourage” defendants from
raising Strickland claims on direct review. Id. at 425–27.
Indeed, the Court of Criminal Appeals had announced a
“general rule” that defendants “should not raise an issue of
ineffective assistance of counsel on direct appeal.” Id. at 426
(quoting Mata v. State, 226 S.W.3d 425, 430 n.14 (Tex. Crim.
App. 2007)). As the Supreme Court put it, this “general rule”
amounted to a determination by the Texas courts that collat-
eral review is “as a practical matter, the only … method for
raising an ineffective-assistance-of-counsel claim.” Id. at 427
(emphasis added). Accordingly, because Texas does not offer
a meaningful opportunity to present these claims on direct
appeal, the Court held that Texas prisoners may use the
Martinez exception to obtain federal review of defaulted
claims of ineffective assistance of trial counsel. Id. at 428.
    Crutchfield asks for the same result here. Whether to ex-
tend the Martinez–Trevino exception depends on the proce-
dural regime where the prisoner was convicted, so we have
taken a jurisdiction-by-jurisdiction approach to this ques-
tion. See Brown v. Brown, 847 F.3d 502, 509–10 (7th Cir. 2017).
In Ramirez v. United States, we held that federal prisoners
may use the exception to obtain review of defaulted
Strickland claims. 799 F.3d 845, 852–54 (7th Cir. 2015). We
explained that the Supreme Court has “criticized the practice
of bringing these claims on direct appeal” because that
forum is not suitable for assessing the claim. Id. at 853 (citing
Massaro v. United States, 538 U.S. 500, 504 (2003)). Our court
has gone even further, saying that a Strickland claim is
“doomed” without additional record development and “the
federal courts have no established procedure … to develop
ineffective assistance claims for direct appeal.” Id.
No. 16-1476                                                            11

     Moreover, a federal prisoner has much to lose and little
to gain from raising a Strickland claim on direct appeal.
“[T]here is no procedural default for failure to raise an
ineffective-assistance claim on direct appeal … even if the
basis for the claim is apparent from the trial record.” Id. But
if the defendant does raise an ineffective-assistance claim on
direct appeal, he is precluded from bringing any other claim
of ineffective assistance of trial counsel on collateral review.
Id.; see, e.g., Peoples v. United States, 403 F.3d 844, 847–48 (7th
Cir. 2005). For these reasons, we held in Ramirez that “the
situation of a federal petitioner is the same as the one the
Court described in Trevino: as a practical matter, the first
opportunity to present a claim of ineffective assistance of
trial or direct appellate counsel is almost always on collateral
review[] in a motion under section 2255.” Ramirez, 799 F.3d
at 853.
    In Brown v. Brown, we held that Indiana prisoners may
use the Martinez–Trevino exception as a path to federal
review of defaulted claims of ineffective assistance of trial
counsel. 847 F.3d at 513. Indiana appellate courts will hear
Strickland claims on direct review, and under the so-called
Davis–Hatton procedure, 3 a prisoner may suspend his direct
appeal to pursue an immediate petition for postconviction
relief for the purpose of developing a factual record to
support the claim. The direct appeal and collateral-review
appeal are then consolidated. Id. at 511. As we explained in
Brown, however, the Davis–Hatton procedure is “special,
limited, … [and] rarely used.” Id. at 512 (quoting Trevino,
569 U.S. at 427). Indeed, as the Indiana Public Defender


3 Davis v. State, 368 N.E.2d 1149 (Ind. 1977); Hatton v. State, 626 N.E.2d
442 (Ind. 1993).
12                                                 No. 16-1476

Council reported, “between 2008 and 2012, its attorneys filed
approximately 2000 appeals and only four Davis–Hatton
petitions.” Id. We noted as well that the Indiana appellate
courts have expressed a strong preference for reserving
Strickland claims for collateral review. Id.
     Indiana also applies a rule against claim splitting in this
context. Mirroring the federal system, an Indiana prisoner
who raises a Strickland claim on direct appeal is barred from
litigating any other claim of ineffective assistance of trial
counsel on collateral review. Id. at 510–11. This strong rule of
preclusion was “critical” to our analysis in Brown. Id. The
opportunity to litigate a Strickland claim on direct review is
less meaningful when doing so means sacrificing the option
to raise other errors by trial counsel in a collateral-review
proceeding. Based on the combined effect of these features of
state law, we concluded that the “‘structure, design, and
operation[]’ [of] the Indiana procedural system ‘does not
offer most defendants a meaningful opportunity to present a
claim of ineffective assistance of trial counsel on direct
appeal.’” Id. at 512–13 (quoting Trevino, 569 U.S. at 428).
Indiana prisoners, we held, may use the Martinez–Trevino
exception to obtain federal review of defaulted claims of
ineffective assistance of trial counsel. Id. at 513.
B. Strickland Claims in Illinois
     The factors that warranted the Court’s expansion of the
Martinez rule in Trevino and our application of Martinez–
Trevino in Ramirez and Brown are notably absent in Illinois.
State law permits Strickland claims on direct review, and the
Illinois Supreme Court has neither directed criminal appel-
lants to save all such claims for collateral review nor warned
against raising them on direct appeal. Moreover, Illinois
defendants may expand the record on direct appeal by
No. 16-1476                                                  13

raising a Strickland claim in a posttrial motion and develop-
ing the factual record at an evidentiary hearing. Indeed, the
Illinois Supreme Court fashioned a special posttrial motion
procedure for the precise purpose of developing a record for
litigating a Strickland claim in this way. In addition, the
relevant time frames are flexible enough to allow develop-
ment of the claim for direct review. Last, Illinois does not
apply a blanket rule against claim splitting.
    To begin, the Illinois Supreme Court has not discouraged
criminal defendants from raising Strickland claims on direct
review. Quite the contrary. If the claim relies solely on the
existing record, it must be brought on direct appeal. People v.
Veach, 89 N.E.3d 366, 375 (Ill. 2017). For Strickland claims in
this category, the Illinois Supreme Court has cautioned that
“a defendant must generally raise a constitutional claim
alleging ineffective assistance of counsel on direct review or
risk forfeiting the claim.” Id. That rule is the opposite of the
default rule in Texas and Indiana. See Trevino, 569 U.S. at 426
(discussing the “general rule” in Texas courts that defend-
ants “should not raise an issue of ineffective assistance of
counsel on direct appeal”); Brown, 847 F.3d at 512 (describ-
ing the Indiana Supreme Court’s explanation that Indiana’s
rules “deter all but the most confident appellants from
asserting any claim of ineffectiveness on direct appeal”)
(emphasis added).
   Nor has the Illinois Supreme Court expressed a prefer-
ence for reserving these claims for collateral review. It has
said only that claims of “ineffective assistance of counsel …
may sometimes be better suited to collateral proceedings but
only when the record is incomplete or inadequate for resolv-
ing the claim.” Veach, 89 N.E.3d at 375 (emphasis added).
Crutchfield directs our attention to earlier decisions of the
14                                                  No. 16-1476

intermediate appellate court, most notably People v. Kunze,
550 N.E.2d 284 (Ill. App. Ct. 1990). There the Illinois Appel-
late Court said that “[a]n adjudication of a claim of ineffec-
tive assistance of counsel is better made in proceedings on a
petition for post-conviction relief, when a complete record
can be made and the attorney client privilege no longer
applies.” Id. at 296. But in Veach the Illinois Supreme Court
expressly disavowed this language from Kunze, explaining
at length that this statement by the appellate court was in
error. 89 N.E.3d at 374–77.
     In addition, posttrial procedures for record expansion in
Illinois are more flexible and more widely available than
those in Texas and Indiana. Two types of posttrial motions
allow for the expansion of the record on appeal: an ordinary
motion for a new trial and the so-called Krankel posttrial
motion. Both procedures allow defendants to present extra-
record evidence at a hearing, and the hearing transcript
forms part of the record on appeal. ILL. SUP. CT. R. 608(a)(10).
    First, a defendant may move for a new trial within
30 days of the return of the jury verdict or entry of a finding
of guilt. 725 ILL. COMP. STAT. 5/116-1(b). The motion may
incorporate matters outside the record, and if the allegations
establish a colorable basis for a new trial, the trial court will
hold an evidentiary hearing to allow the defendant an
opportunity to prove up those allegations. See People v.
Williams, 576 N.E.2d 68, 76 (Ill. App. Ct. 1991). There is no
deadline to decide the motion.
    Crutchfield’s case illustrates the flexibility of this proce-
dure. After his initial motion for a new trial was denied, his
new appellate counsel sought reconsideration, raising
several errors by trial counsel. The trial court held an eviden-
tiary hearing on the reconsideration motion at which
No. 16-1476                                                   15

Crutchfield testified about the mistakes he claimed his trial
attorney had made. On direct appeal he raised the same
alleged errors based on this expanded record.
    A defendant also has the option to expand the record
through a second type of posttrial motion: the Krankel mo-
tion. This common-law procedure evolved from the Illinois
Supreme Court’s decision in People v. Krankel, 464 N.E.2d
1045 (Ill. 1984), which allows a criminal defendant acting pro
se to bring his trial counsel’s ineffectiveness to the attention
of the trial court either orally or in writing. See People v.
Ayres, 88 N.E.3d 732, 736 (Ill. 2017). This so-called Krankel
motion triggers a duty on the part of the trial court to inquire
into the underlying factual basis of the claim to determine
whether “the allegations show possible neglect of the case.”
Id. If they do, the trial court must appoint counsel to assist
the defendant in presenting his ineffective-assistance claim
at an evidentiary hearing. Id.; People v. Moore, 797 N.E.2d 631,
637 (Ill. 2003).
    Unlike an ordinary motion for a new trial, a Krankel
posttrial motion need not be filed within 30 days of the
verdict. People v. Patrick, 960 N.E.2d 1114, 1123 (Ill. 2011). A
Krankel motion is timely as long as the trial court retains
jurisdiction over the case; that is, for 30 days after sentencing
or 30 days after the resolution of any postjudgment motion.
See id.; People v. Nance, Nos. 1-12-3143, 1-13-1606, 2014 WL
4656929, at *5 (Ill. App. Ct. Sept. 18, 2014) (citing People v.
Bailey, 4 N.E.3d 474, 477 (Ill. 2014) & ILL. SUP. CT. R. 606(b)).
And there is no deadline to hold the evidentiary hearing or
resolve the motion.
    Taking a different approach than the federal courts,
which have “no established procedure … to develop ineffec-
tive assistance claims for direct appeal,” Ramirez, 799 F.3d at
16                                                 No. 16-1476

853, Illinois established the Krankel procedure with the
precise goal of expanding the record on appeal to better
evaluate Strickland claims on direct review, People v. Jolly,
25 N.E.3d 1127, 1135–36 (Ill. 2014). “By initially evaluating
the defendant’s claims in a preliminary Krankel inquiry,” the
Illinois Supreme Court explained, “the circuit court will
create the necessary record for any claims raised on appeal.”
Id. at 1136.
    In contrast to Texas where courts must resolve motions
for a new trial within 75 days of sentencing, Illinois imposes
no deadline on courts to resolve either type of posttrial
motion. This allows criminal defendants and their attorneys
greater flexibility in preparing for the evidentiary hearing.
Moreover, Illinois’s posttrial procedures for expanding the
record on appeal provide a more meaningful opportunity
than Indiana’s Davis–Hatton procedure, which we deemed
inadequate in Brown. One key difference is that the Davis–
Hatton procedure steers criminal defendants into early
postconviction proceedings, whereas Illinois’s Krankel
procedure and the motion for a new trial are mechanisms by
which a criminal defendant may expand the record for direct
appeal.
    Finally, Illinois does not bar claim splitting. Raising a
Strickland claim on direct appeal does not prevent a prisoner
from raising different claims of ineffective assistance of trial
counsel in a postconviction petition. See People v. Cleveland,
796 N.E.2d 201, 203 (Ill. App. Ct. 2003). In contrast to Texas
and Indiana, an Illinois defendant does not have nearly as
much to lose by raising an ineffective-assistance claim on
direct appeal.
   In sum, Illinois law gives prisoners a meaningful oppor-
tunity to litigate claims of ineffective assistance of trial
No. 16-1476                                                               17

counsel on direct review. The factors that justified the
Court’s expansion of the Martinez exception in Trevino and
our application of the exception in Ramirez and Brown are
not present here. We decline to extend the Martinez–Trevino
exception to Illinois prisoners. Crutchfield has not shown
cause to excuse the procedural default of his Strickland–Lafler
claim, so the federal courts cannot hear it on habeas review. 4
                                                               AFFIRMED.




4 Crutchfield argues in the alternative that he can establish cause to
excuse procedural default by demonstrating the ineffectiveness of his
appellate counsel in failing to present on direct appeal his trial attorney’s
ineffectiveness in plea negotiations. This claim is unexhausted.
Crutchfield had an opportunity in his first postconviction petition to
raise a claim of ineffective assistance of appellate counsel, but he did not
do so.